DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 08/02/2022. Claims 3, 6-8, 11, 14-15, and 19-20 are canceled.  Claims 1-2, 4-5, 9-10, 12-13, and 16-18 are examined.
Drawings
Figure 2 is objected to because the valve with reference character 240 does not appear to represent a valve, but instead represents a pump.  
Figure 4 is objected to because the draw pump labeled with reference character 304 does not appear to represent a pump, but instead represents a turbine, or an expander.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103













In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 9-10, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Herring 2020/0232394 in view of Laboda 2016/0305440, Koeing 2012/0216677, and further in view of Cerny 2017/0030266. 
Regarding Claim 1, Herring teaches a fuel delivery system (Fig. 2) for a gas turbine engine comprising:
a turbine 130 coupled to the impeller 116 (Fig. 2);
the turbine 130 is powered by a bleed air (via 134), and the impeller 116 is coupled to, and driven by, the turbine 130 ([0046]; Fig. 2).

























Herring does not teach a fuel oxygen reduction unit defining a liquid fuel flowpath and a stripping gas flowpath and configured to transfer an oxygen content of a fuel flow through the liquid fuel flowpath to a stripping gas flow through the stripping gas flowpath, the fuel oxygen reduction unit comprising: 
an impeller in airflow communication with the stripping gas flowpath for circulating the stripping gas flow through the stripping gas flowpath; a contactor including a fuel inlet that receives the fuel flow from the liquid fuel flowpath and a stripping gas inlet that receives the stripping gas flow from the stripping gas flowpath, the contactor configured to form a fuel/gas mixture, and a separator including an inlet in fluid communication with the contactor that receives the fuel/gas mixture, a fuel outlet, and a stripping gas outlet, the separator is configured to separate the fuel/gas mixture into an outlet stripping gas flow and an outlet fuel flow and provide the outlet stripping gas flow through the stripping gas outlet back to the stripping gas flowpath and the outlet fuel flow through the fuel outlet back to the liquid fuel flowpath, and the separator is coupled to a second power source that is separate from the turbine. 

Laboda teaches 
a fuel oxygen reduction unit (system 100, not including boost pump 102 or fuel source 108) defining a liquid fuel flowpath (fuel line from 108 to 102 through 117 to 104 to 106 and out through 128 back to gas turbine engine) and a stripping gas flowpath (gas line from 118 through 122 and 112 to 104 then to 106 and through 132 back to 118) and configured to transfer an oxygen content of a fuel flow through the liquid fuel flowpath (fuel line from 108 to 102 through 117 to 104 to 106 and out through 128 back to gas turbine engine) to a stripping gas flow through the stripping gas flowpath (gas line from 118 through 122 and 112 to 104 then to 106 and through 132 back to 118) (Fig. 1);
the fuel oxygen reduction unit 100 comprises: 
a contactor 104 including a fuel inlet (at 104 from 117) that receives the fuel flow from the liquid fuel flowpath (fuel line from 108 to 102 through 117 to 104 to 106 and out through 128 back to gas turbine engine) and a stripping gas inlet (at 104 from 112 through 124) that receives the stripping gas flow from the stripping gas flowpath (gas line from 118 through 122 and 112 to 104 then to 106 and through 132 back to 118), the contactor 104 configured to form a fuel/gas mixture (while 104 may receive a fuel/gas mixture, the inlet connected to 124 can receive inert gas which will form a mixture with the fuel input to 104 from 117; [0021]); 
and a separator 106 including an inlet 126 in fluid communication with the contactor 104 that receives the fuel/gas mixture, a fuel outlet 128, and a stripping gas outlet 132 (Fig. 1), 
the separator 106 is configured to separate the fuel/gas mixture (from inlet 126) into an outlet stripping gas flow (flow from 132 to 118) and an outlet fuel flow (flow from 128 to gas engine fuel supply system) and provide the outlet stripping gas flow (flow from 132 to 118) through the stripping gas outlet 132 back to the stripping gas flowpath (gas line from 118 through 122 and 112 to 104 then to 106 and through 132 back to 118) and the outlet fuel flow (flow from 128 to gas engine fuel supply system) through the fuel outlet 128 back to the liquid fuel flowpath (fuel line from 108 to 102 through 117 to 104 to 106 and out through 128 back to gas turbine engine) (Fig. 1);
and the separator 106 is coupled to a second power source (drive torque from a motor or a gas turbine engine) that is separate from the turbine (engine bleed air supplied from gas turbine engine) ([0018,0025]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify system of Herring with Laboda’s fuel oxygen reduction unit 100 comprising a contactor and separator, connected to Herring’s turbine 130 its output line 136,  in order to “reduce coke-based fuel degradation” (Laboda; [0003]), and connect Laboda’s separator 106 to a second power source that is separate from the turbine, as taught by Laboda, in order to run the separator at a different speed (Laboda; [0025]).  
Herring in view of Laboda does not teach an impeller in airflow communication with the stripping gas flowpath for circulating the stripping gas flow through the stripping gas flowpath.
Koeing teaches 
an impeller (one or more boost pumps) in airflow communication with the stripping gas flowpath (fluid path seen in Fig. 4) for circulating the stripping gas flow (fluid) through the stripping gas flowpath ([0084]; Fig. 4).
Cerny teaches that pump 104 can be an impeller that generates flow and may be powered by an HP shaft or LP shaft of a turbofan engine ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Herring in view of Laboda and make Herring’s impeller 116 be in airflow communication with Laboda’s stripping gas flowpath (gas line from 118 through 122 and 112 to 104 then to 106 and through 132 back to 118) at location between 112 and 104, as taught by Koeing and Cerny, in order to facilitate movement of fluid (inert gas) (Koeing; [0084]) and generate the flow powered by HP shaft of the engine (Cerny; [0026]).
Regarding Claim 2, Herring in view of Laboda, Koeing, and Cerny teaches the invention as claimed and as discussed above for claim 1, and Herring further teaches
the turbine 130 is powered by the bleed air through a bleed air conduit (line from 106 to 138 and 134) ([0046]; Fig. 2).
Herring in view of Laboda, Koeing, and Cerny, as discussed so far, does not teach the stripping gas flowpath of the fuel oxygen reduction unit is in airflow communication with the bleed air conduit.
Laboda further teaches 
the stripping gas flowpath (gas line from 118 through 122 and 112 to 104 then to 106 and through 132 back to 118) of the fuel oxygen reduction unit 100 is in airflow communication with the bleed air conduit (air path from engine bleed air to 114 and then to 112) ([0018]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Herring in view of Laboda, Koeing, and Cerny, and have the stripping gas flowpath in in airflow communication with Herring’s the bleed air conduit 134 via turbine 130 and output line 136, as taught by Laboda, in order to provide an inert gas source for the fuel oxygen conversion unit 100 (Laboda; [0018]).
Regarding Claim 4, Herring in view of Laboda, Koeing, and Cerny teaches the invention as claimed and as discussed above for claim 1, and Herring further teaches
turbine 130 is powered by a main engine bleed air (air tapped at 106 from compressor 102) ([0038, 0046]; Fig. 2).
Regarding Claim 5, Herring in view of Laboda, Koeing, and Cerny teaches the invention as claimed and as discussed above for claim 4, and Herring further teaches
a first valve downstream 140 of the turbine 130, 
the first valve 140 modulates the main engine bleed air 136 downstream of the turbine 130 to control a speed of rotation of the impeller 116 ([0048]; Fig. 2).
Regarding Claim 9, Herring in view of Laboda, Koeing, and Cerny teaches the invention as claimed and as discussed above for claim 1.  However, Herring in view of Laboda, Koeing, and Cerny, as discussed so far, does not teach a catalyst disposed downstream of the separator, the catalyst receives and treats the outlet stripping gas flow, an inlet stripping gas flow exits the catalyst; the impeller is disposed between the catalyst and the contactor.
Laboda further teaches 
a catalyst (112 comprises a catalyst; [0018]) disposed downstream of the separator 106 (Fig. 1), the catalyst receives (flow from 132 to 118 through 122 and to 112) and treats the outlet stripping gas flow (flow from 132 to 118), an inlet stripping gas flow (flow from 112 through 124 to 104) exits the catalyst ([0018]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify fuel oxygen conversion unit 100 of Herring in view of Laboda, Koeing, and Cerny and include Laboda’s catalyst (112 comprises a catalyst; [0018]) that is disposed downstream of the separator 106 and receives (flow from 132 to 118 through 122 and to 112) and treats the outlet stripping gas flow (flow from 132 to 118), for the same reason as discussed in rejection of claim 1 above.
Herring in view of Laboda, Koeing, and Cerny, as discussed so far, does not teach the impeller is disposed between the catalyst and the contactor.
Koeing further teaches 
an impeller (one or more boost pumps) in airflow communication with the stripping gas flowpath (fluid path seen in Fig. 4) for circulating the stripping gas flow (fluid) through the stripping gas flowpath ([0084]; Fig. 4).
Cerny further teaches that pump 104 can be an impeller that generates flow and may be powered by an HP shaft or LP shaft of a turbofan engine ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Herring in view of Laboda and make Herring’s impeller 116 be in airflow communication with Laboda’s stripping gas flowpath (gas line from 118 through 122 and 112 to 104 then to 106 and through 132 back to 118) at location between catalyst 112 and contractor 104, as taught by Koeing and Cerny, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 10, Herring teaches a fuel delivery system (Fig. 2) for a gas turbine engine comprising: 
a fuel source 122; 
a main fuel pump 124;
and a turbine 130 coupled to the impeller 116 (Fig. 2);
the turbine 130 is powered by a bleed air (via 134), and the impeller 116 is coupled to, and driven by, the turbine 130 ([0046]; Fig. 2).
Herring does not teach a draw pump downstream of the fuel source for generating a liquid fuel flow from the fuel source; a main fuel pump downstream of the draw pump; and a fuel oxygen reduction unit downstream of the draw pump and upstream of the main fuel pump, the fuel oxygen reduction unit comprising: a stripping gas line; a contactor in fluid communication with the stripping gas line and the draw pump for forming a fuel/gas mixture, the contactor receives an inlet fuel flow from the draw pump; 34325946-US-1/GECV-1360a separator in fluid communication with the contactor, the separator receives the fuel/gas mixture and separates the fuel/gas mixture into an outlet stripping gas flow and an outlet fuel flow at a location upstream of the main fuel pump; an impeller disposed downstream of the separator and upstream of the contactor, the impeller circulates a stripping gas to the contactor; and wherein the separator is coupled to a second power source that is separate from the turbine.
Laboda teaches similar fuel delivery system (seen in Fig. 1) and 
a fuel source 108; 
a draw pump 102 downstream of the fuel source 108 for generating a liquid fuel flow from the fuel source 108;
	a main fuel pump (high-pressure fuel pump is downstream from outlet 128 of dual separator pump 106) downstream of the draw pump 102 ([0024]; Fig. 1); 
and a fuel oxygen reduction unit 100 (system 100, not including boost pump 102 or fuel source 108) downstream of the draw pump 102 and upstream of the main fuel pump (high-pressure fuel pump) ([0024; Fig.1), the fuel oxygen reduction unit 100 comprising: 
a stripping gas line (gas line from 118 through 122 and 112 to 104 then to 106 and through 132 back to 118); 
a contactor 104 in fluid communication with the stripping gas line (gas line from 118 through 122 and 112 to 104 then to 106 and through 132 back to 118) and the draw pump 102 for forming a fuel/gas mixture (while 104 may receive a fuel/gas mixture, the inlet connected to 124 can receive inert gas which will form a mixture with the fuel input to 104 from 117) ([0021]), 
the contactor 104 receives an inlet fuel flow (fuel flow at 104 from 102 through 115 and 117) from the draw pump 102 (Fig. 1);34325946-US-1/GECV-1360
a separator 106 in fluid communication (via flow from 132 to 118 through 122 and 112 to 104) with the contactor 104, the separator 106 receives the fuel/gas mixture (at inlet 126) and separates the fuel/gas mixture into an outlet stripping gas flow 132 and an outlet fuel flow (at 128) at a location upstream of the main fuel pump (high-pressure fuel pump is downstream from outlet 128 of dual separator pump 106) ([0024]; Fig. 1);
and the separator 106 is coupled to a second power source (drive torque from a motor or a gas turbine engine) that is separate from the turbine (engine bleed air supplied from gas turbine engine) ([0018,0025]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify system of Herring and include Laboda’s draw pump 102, and fuel oxygen reduction unit 100 comprising a contactor 104 and separator 106, connected to Herring’s turbine 130 its output line 136 and arranged between the draw pump 102 and the main fuel pump 124, and connect Laboda’s separator 106 to a second power source that is separate from the turbine, as taught by Laboda, for the same reason as discussed in rejection of claim 1 above.
Herring in view of Laboda does not teach an impeller disposed downstream of the separator and upstream of the contactor, the impeller circulates a stripping gas to the contactor.
Koeing teaches 
an impeller (one or more boost pumps) in airflow communication with the stripping gas flowpath (fluid path seen in Fig. 4) for circulating the stripping gas flow (fluid) through the stripping gas flowpath ([0084]; Fig. 4).
Cerny teaches that pump 104 can be an impeller that generates flow and may be powered by an HP shaft or LP shaft of a turbofan engine ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Herring in view of Laboda and make Herring’s impeller 116 be in airflow communication with Laboda’s stripping gas flowpath (gas line from 118 through 122 and 112 to 104 then to 106 and through 132 back to 118) at location downstream of the separator 106 and upstream of the contactor 104, as taught by Koeing and Cerny, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 12, Herring in view of Laboda, Koeing, and Cerny teaches the invention as claimed and as discussed above for claim 10, and Herring further teaches
turbine 130 is powered by a main engine bleed air (air tapped at 106 from compressor 102) ([0038, 0046]; Fig. 2).
Regarding Claim 13, Herring in view of Laboda, Koeing, and Cerny teaches the invention as claimed and as discussed above for claim 12, and Herring further teaches
a first valve downstream 140 of the turbine 130, 
the first valve 140 modulates the main engine bleed air 136 downstream of the turbine 130 to control a speed of rotation of the impeller 116 ([0048]; Fig. 2).
Regarding Claim 17, Herring in view of Laboda, Koeing, and Cerny teaches the invention as claimed and as discussed above for claim 10.  However, Herring in view of Laboda, Koeing, and Cerny, as discussed so far, does not teach a catalyst disposed downstream of the separator, the catalyst receives and treats the outlet stripping gas flow, an inlet stripping gas flow exits the catalyst; the impeller is disposed between the catalyst and the contactor.
Laboda further teaches 
a catalyst (112 comprises a catalyst; [0018]) disposed downstream of the separator 106 (Fig. 1), the catalyst receives (flow from 132 to 118 through 122 and to 112) and treats the outlet stripping gas flow (flow from 132 to 118), an inlet stripping gas flow (flow from 112 through 124 to 104) exits the catalyst ([0018]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify fuel oxygen conversion unit 100 of Herring in view of Laboda, Koeing, and Cerny and include Laboda’s catalyst (112 comprises a catalyst; [0018]) that is disposed downstream of the separator 106 and receives (flow from 132 to 118 through 122 and to 112) and treats the outlet stripping gas flow (flow from 132 to 118), for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 18, Herring in view of Laboda, Koeing, and Cerny teaches the invention as claimed and as discussed above for claim 10, and Herring further teaches
the turbine 116 comprises a bleed gas recovery turbine 116 ([0046-0047]; Fig. 2).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Herring in view of Laboda, Koeing, and Cerny, as applied to claim 10, and further in view of Yates 2016/0146108.
Regarding Claim 16, Herring in view of Laboda, Koeing, and Cerny teaches the invention as claimed and as discussed above for claim 10.  However, Herring in view of Laboda, Koeing, and Cerny, as discussed so far, does not teach an input shaft of the separator is coupled to, and driven by, an accessory gearbox.
Laboda further teaches an input shaft [a] of the separator 106 is coupled to a gas pump 118 and boost pump 102, and driven by, drive torque form a motor or a gas turbine engine. In addition, Laboda teaches that the torque source may be different for the boost pump 102 and the separator 106 ([0025]; Annotated Fig. 1, below).

    PNG
    media_image1.png
    501
    822
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Laboda (US 2016/0305440)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify separator 106 of Herring in view of Laboda, Koeing, and Cerny and have the separator be driven by a torque source, as taught by Laboda, in order to run the separator at a different speed (Laboda; [0025]).
Herring in view of Laboda, Koeing, and Cerny does not teach an input shaft of the separator is coupled to, and driven by, an accessory gearbox.
Yates teaches gas turbine engine comprising a fuel pumping unit (Fig. 2) which comprises a boost pump 42 and a second pump 44, the pumps being connected via a connection assembly (32/34/36/38/40) and collectively driven by an accessory gearbox of the engine (via shaft 30 which drives gears 32/34/36) ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify separator’s 106 input shaft [a] of Herring in view of Laboda, Koeing, and Cerny and arrange Yates’ accessory gearbox onto the input shaft to which the separator 106 and the boost pump 102 are both coupled to and are driven by the accessory gearbox, as taught by Yates, in order to utilize engine power for driving the pumps (Laboda; [0017] and Yates; [0009]).
Response to Argument
Applicant's arguments, filed on 08/02/2022, with respect to U.S.C. 103 rejections of claims 1-5, 7-13 and 15-20 have been considered but are not persuasive, and the same combination of the same references used in the previous Office Action, still reads on the amended claims, used in the current rejection.  However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations and a summary is provided below. 
Regarding the 35 U.S.C. 103 rejections of independent claims 1 and 10:
	Applicant argues (p. 2 of Remarks) that prior art of Herring in view of Laboda, Koeing, and Cerny does not teach the new limitations of the amended independent claims.
	However, the same combination of Herring in view of Laboda, Koeing, and Cerny still teach all of the amended independent claims limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741